TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 5, 2019



                                       NO. 03-18-00603-CV


         Alex E. Jones; Infowars, LLC; and Free Speech Systems, LLC, Appellants

                                                  v.

                    Leonard Pozner and Veronique De La Rosa, Appellees




         APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND KELLY
                  AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the order signed by the trial court on August 29, 2018. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s order. Therefore, the Court affirms the trial court’s order. Appellants shall pay all

costs relating to this appeal, both in this Court and in the court below.